Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cindy Stephenson on 7/6/22.
The application has been amended as follows: 
IN THE CLAIMS
Replacement claims: replace claims 1 and 12 as set forth below.
1.	A game system which executes a match-up game among a plurality of players using player characters set in a game space and which provides a terminal with information related to the match-up game, wherein the game space includes a game field formed in a virtual space, and wherein the terminal of each of the players displays the match-up game in the game space, the game system comprising a processor programmed to:
	execute control processing related to the match-up that uses the player characters among the plurality of players;
	manage a specific item, of a plurality of specific items, that is acquired by participating player characters among the player characters during the match-up game, and that is used by the participating player characters in the match-up game;
	execute determination processing for repetitively determining whether or not each of the participating player characters satisfies a determination criterion related to the specific item in each given period during the match-up game;
	when the processor has executed the determination processing and determined that a first player character among the participating player characters does not satisfy the determination criterion at an end timing of the given period of time, the control processing executes processing that determines to end a participation, to temporarily ban the participation, or to continue the participation while imposing a penalty, in the match-up game of the first player character;
	change a prerequisite related to the specific item in the determination processing to be disadvantageous to the player characters or change the determination criterion to be disadvantageous to the player characters as compared to a determination criterion in previous determination processing every time the end timing arrives; and
	wherein, when a state of a second player character among the participating player characters satisfies a predetermined condition by the end timing of the given period, the control processing executes processing that determines to end the participation in the match-up game of the second player character, wherein the first player character and the second player character may be a same or a different player character.
12.	A method of executing a match-up game among a plurality of players using player characters set in a game space and providing a terminal with information related to the match-up game, wherein the game space includes a game field formed in a virtual space, and wherein the terminal of each of the players displays the match-up game in the game space, the method of providing information related to the match-up game comprising:
executing control processing related to a match-up that uses the player characters among the plurality of players;
managing a specific item, of a plurality of specific items, that is acquired by participating player characters among the player characters during the match-up game, and that is used by the participating player characters in the match-up game;
executing determination processing for repetitively determining whether or not each of the participating player characters satisfies a determination criterion related to the specific item in each given period during the match-up game;
when the processor has executed the determination processing and determined that a first player character among the participating player characters does not satisfy the determination criterion at an end timing of the given period of time, the control processing executes processing that determines to end a participation, to temporarily ban the participation, or to continue the participation while imposing a penalty, in the match-up game of the first player character;
changing a prerequisite related to the specific item in the determination processing to be disadvantageous to the player characters or changing the determination criterion to be disadvantageous to the player characters as compared to a determination criterion in previous determination processing every time the end timing arrives; and
when a state of a second player character among the participating player characters satisfies a predetermined condition by the end timing of the given period, the control processing executing processing that determines to end the participation in the match-up game of the second player character , wherein the first player character and the second player character may be a same or a different player character.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The instant application is directed towards a (exemplary) “battle royale” style game.  An exemplary timeline is shown, for example in figure 4.  As per claim 1, determination criterion is executed repetitively relating to the specific item, this is seen in the “end timings” of figure 4, which shows characters H A D and C suffering a loss, similar to the instant application claim 1 “when the processor has executed the determination processing and determined that a first player character among the participating player characters does not satisfy the determination criterion at an end timing of the given period of time, the control processing executes processing that determines to end a participation, to temporarily ban the participation, or to continue the participation while imposing a penalty, in the match-up game of the first player character”.  Further, “when a state of a second player character among the participating player characters satisfied a predetermined condition by the end timing of the given period, the control processing executing processing that determines to end the participation in the match up game of the second player character” can be seen in figure 4 when characters (such as B E J and F) suffer loss in the middle of the determination period.  This is described in paragraphs [0196]-[0197] of the instant application, wherein the end timing checks for whether the player character possesses one specific item, and in between these timings the player characters stamina may fall to zero.
Examiner’s amendment more clearly defined the invention by consistently defining the player characters being considered as “participating” player characters, wherein a player’s participation may be ended, and further to clarify “participation limiting processing” by replacing this terminology, and positively reciting “to end a participation, to temporarily ban the participation, or to continue the participation while imposing a penalty”.  This is described in paragraph [0030] of the instant application, which gives specific examples of “imposing a penalty” of making a predetermined item unacquirable, resetting a value of a predetermined parameter (such as an experience point, a staminal level or the like), or forcibly setting the predetermined parameter to a disadvantageous value.
The primary reference of Van Duerson teaches a musical chairs style game, which as successfully argued by applicant, does not teach or suggest a situation wherein when a second player satisfies a predetermined condition by the end timing of the given period, the control processing executing processing that determines to end the participation in the match-up game of the second player character.  The musical chairs game only eliminates players at the end timing. See applicants arguments page 12-14.  Although a variety of other games teach ending participation of a player for having their stamina level reach 0, it would not have been obvious to combine a musical chairs style game.
With respect to Alice 101, the claims recite a judicial exception as per step 2A prong one such as changing a prerequisite related to the specific item to be disadvantageous to the player, and when a state of a second player character among the participating player characters satisfies a predetermined condition by the end timing of the given period, the control processing executing processing that determines to end the participation in the match-up game of the second player character, however the judicial exception is integrated into a practical application as the invention is related to a real time game which is necessarily performed in a computing environment, specifically, the processor determines the player character does not satisfy the determination criterion at an end timing of a given period of time, similar to figure 4 wherein the determination period is every 5 minutes.  Thus these steps are being performed in a real time video game, rather than a game which could be performed entirely in the human mind or with pen and paper.  This integrates the abstract idea into a game mechanic in a video game which improves the functioning to the technology or technical field of video games, and in a way which is a meaningful way behind generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/               Examiner, Art Unit 3715